


110 HRES 1501 RH: Providing for consideration of the bill

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 276
		110th CONGRESS
		2d Session
		H. RES. 1501
		[Report No. 110–884]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Arcuri, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 7060) to amend the Internal Revenue Code of 1986 to provide incentives
		  for energy production and conservation, to extend certain expiring provisions,
		  to provide individual income tax relief, and for other
		  purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 7060)
			 to amend the Internal Revenue Code of 1986 to provide incentives for energy
			 production and conservation, to extend certain expiring provisions, to provide
			 individual income tax relief, and for other purposes. All points of order
			 against consideration of the bill are waived except those arising under clause
			 10 of rule XXI. The bill shall be considered as read. All points of order
			 against the bill are waived. The previous question shall be considered as
			 ordered on the bill to final passage without intervening motion except: (1) one
			 hour of debate equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Ways and Means; and (2) one motion to
			 recommit.
		2.During
			 consideration of H.R. 7060 pursuant to this resolution, notwithstanding the
			 operation of the previous question, the Chair may postpone further
			 consideration of the bill to such time as may be designated by the
			 Speaker.
		3.House Resolution
			 1489 is laid on the table.
		
	
		September 25, 2008
		Referred to the House Calendar and ordered to be
		  printed
	
